Citation Nr: 0429901	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  00-24 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for depression with 
anxiety.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a laceration on the 
forehead.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to July 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In that decision, the RO denied service connection 
for bronchitis, depression with anxiety, PTSD, and a 
laceration on the forehead, on the grounds that these claims 
were not well grounded.

Under section 7(b) of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, 2099, VA, 
upon request of the claimant or upon the motion of the 
Secretary of VA, must readjudicate certain finally decided 
claims "as if the denial or dismissal had not been made."  
Section 7(b) of the VCAA is applicable to claims, such as 
those in this case, that became final between July 14, 1999 
and November 9, 2000, the date of the enactment of the VCAA, 
and were denied on the basis that they were not well 
grounded.  
See VAOPGCPREC 3-2001 (Jan. 22, 2001).

Pursuant to this provision of the VCAA, the RO readjudicated 
these claims on the merits (i.e., on a de novo basis) and 
continued the denial of all of the claims in an April 2004 
supplemental statement of the case (SSOC).


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the VCAA and obtained all available evidence 
and information necessary for an equitable disposition of his 
appeal.

2.  The medical evidence of record indicates the veteran's 
post-service bronchitis was not related to his military 
service, was acute rather than chronic, and was manifested 
many years after service.

3.  The medical evidence of record indicates the veteran's 
depression, which manifested many years after service, was 
likely related to his 1979 divorce, and not to his military 
service.

4.  Although the veteran has been diagnosed with PTSD, there 
is no evidence corroborating either of his alleged noncombat 
stressors, despite the RO's attempts to verify them.

5.  There is no indication the veteran sustained a laceration 
on his forehead during service, as alleged, or that he has 
chronic residuals from such a purported injury - as opposed 
to trauma he sustained after service when hit in the head.


CONCLUSIONS OF LAW

1.  Bronchitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2003).

2.  Depression with anxiety was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2003).

3.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.306, 4.125, 4.130 
(2003).

4.  A laceration on the forehead was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1153, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process Considerations

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000.  The VCAA's implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2003).

The VCAA and implementing regulations eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In the present case, the VCAA took effect after the veteran 
had filed his August 1999 claims.  But the VCAA applies to 
claims filed prior to its November 9, 2000 effective date if 
VA had not decided the claim before that date.  See 
VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS 13, *31 
(Nov. 19, 2003) (citing 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 
2001)) (VA will apply VCAA implementing regulations to any 
claim filed before November 9, 2000 but not decided by VA as 
of that date).  VA had not "decided" the veteran's claims 
prior to November 9, 2000 because the RO had yet to issue its 
April 2004 SSOC, which readjudicated all of the claims on 
their merits.  See VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS 
at *31 (VA had authority to, and did, provide that VCAA 
requirements apply to claims at all stages of VA proceedings, 
up to and including those pending before the Board).  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini II).

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) revisited the notice requirements 
imposed upon VA by the VCAA.  The Court addressed both the 
timing and content of these notice requirements.  Id. at 119-
121.  Even more recently, in VAOPGCPREC 7-2004 (July 16, 
2004), VA's Office of General Counsel (GC) undertook to 
explain the holding of Pelegrini II.  The Board is bound by 
the precedent opinions of VA's General Counsel as the chief 
legal officer of the Department.  See 38 U.S.C.A. § 7104(c) 
(West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).  

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO complied with them.

The Pelegrini II Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. at 115, 120.  However, 
as explained in 7-2004, the Court did not hold that, if this 
notice was not provided because VA had decided a claim before 
November 9, 2000, the case must be returned to the AOJ for 
the adjudication to start anew as though no previous 
adjudication had occurred.  Id. at 2.  Rather, the Pelegrini 
II Court "'specifically recognizes that where, as here, that 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a)/§3.159(b)(1) 
because an initial AOJ adjudication had already occurred.'"  
Id. at 2 (quoting Pelegrini II, 18 Vet. App. at 120).  
Therefore, according to GC, the Pelegrini II Court did not 
hold that VA must vitiate all AOJ decisions rendered prior to 
November 9, 2000 denying service connection claims that were 
still pending before VA on that date in order to provide VCAA 
notice and adjudicate the claims anew.  7-2004 at 2-3.

GC's interpretation of Pelegrini II is directly relevant to 
the present case.  Here, the RO's November 1999 rating 
decision took place prior to enactment of the VCAA, and, 
therefore, prior to any VCAA notification.  But according to 
Pelegrini II, as interpreted by GC, the fact that the RO did 
not provide VCAA notification in these circumstances (nor 
could it have, as the VCAA had not yet been enacted) was not 
error.  Although the RO did not provide VCAA notification 
prior to its rating decision, it did so in a January 2002 
VCAA letter and in its April 2004 SSOC.  VA thus complied 
with the VCAA notification timing requirements.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2003).  Id. at 121.  According to 
GC, Pelegrini II did not require that VCAA notification 
contain any specific "magic words," and that it can be 
satisfied by a SOC or SSOC as long as the document meets the 
four content requirements listed above.  Id. at 3.

These requirements were met in this case.  The RO's January 
2002 letter informed the veteran of the application of the 
VCAA to all of his service connection claims.  This letter 
also explained what the evidence would have to show and the 
information still needed to show it in order to establish 
entitlement to service connection for all four claimed 
disabilities.  In addition, the letter explained the 
respective responsibilities of the RO and the veteran in 
obtaining this information.  Finally in this regard, the RO 
told the veteran, "[I]f you know of any additional evidence 
which would support your claim, you should let us know," and 
asked the veteran to "send the information describing 
additional evidence or the evidence itself" to the RO.  In 
addition, the RO included the text of the VCAA and its 
implementing regulations in the April 2004 SSOC.  Cf. Valiao 
v. Principi, 17 Vet. App. 229, 232 (2003) (noting Board's 
failure to discuss whether RO's decision and SOC satisfied 
VCAA requirements in the absence of letter explaining VCAA).

The Board notes that, in the April 2004 SSOC, the RO 
erroneously crossed out the entire text of 38 C.F.R. 
§ 3.159(b)(1), based on the holding of Paralyzed Veterans of 
America v. Secretary, 345 F.3d 1034, 1345-1346 (2003), when 
that case only invalidated the portion of the regulation 
dealing with the time limitation for providing requested 
information.  However, this error was harmless because the 
deleted information, indicating the respective 
responsibilities of the RO and the veteran in obtaining 
information, was provided in the VCAA letter and in the 
SSOC's listing of 38 C.F.R. § 3.159(c)(1) (2003).  See 
38 U.S.C. § 7261(b) (West 2002) (in making determinations 
authorized by statute, Court shall "take due account of the 
rule of prejudicial error"); 38 C.F.R. § 20.1102 (2003) 
(error or defect in decision by Board "which does not affect 
the merits of the issue or substantive right of the appellant 
will be considered harmless and not a basis for vacating or 
reversing such decision"); Conway v. Principi, 353 F.3d 
1369, 
1373-1374 (2004) (no implicit exemption for the notice 
requirements contained in 38 U.S.C.A. § 5103(a) (West 2002) 
from section 7261(b)'s requirement that Court "take due 
account of the rule of prejudicial error").

Thus, the RO complied with the VCAA notice content 
requirements, as it provided the information specified by 
Charles and Quartuccio and indicated to the veteran that he 
should provide any information or evidence in his possession 
pertaining to his claims.

Note also that the veteran's service personnel and service 
medical records (SMRs) are on file, and private and VA 
treatment and Social Security Administration (SSA) records 
have been obtained and associated with the claims file, too.  
Moreover, as to the PTSD claim, in particular, regarding 
which the RO had additional duty to assist responsibilities 
(which are explained in more detail below), the RO properly 
informed him in its January 2002 VCAA letter that he should 
submit any evidence that would show that the claimed 
stressors actually happened, such as alternative sources of 
information providing specific details of any assault on his 
person.  Further, there is no indication that other private 
or Federal records exist that should be requested, or that 
any pertinent evidence was not received.  The RO thus 
complied with the VCAA's preliminary duty to assist 
provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.


General Principles Applicable to Service Connection Claims

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  See 38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 
C.F.R. §§ 3.303(a), 3.306, (2003).  Furthermore, with chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003).

When chronicity of disease or injury in service is not 
adequately supported, or may be legitimately questioned, a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2003).

Service connection also is permissible for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2003).



Generally, to show the requisite connection between a current 
disability and service, the record must include:  (1) medical 
evidence confirming the veteran currently has the disability 
alleged, (2) medical evidence, or in certain circumstances 
lay testimony, of a relevant in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus/causal link between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).


Entitlement to Service Connection for Bronchitis

During service, the veteran tested positive for Purified 
Protein Derivative (PPD), also referred to as PPD converter, 
in January and April 1969, but chest x-rays were negative for 
tuberculosis or any other disorder.  In June 1969, he had a 
cough with a red throat, but there were no additional 
symptoms or complications.

A July 1982 radiographic report showed that showed clear lung 
fields.  An April 1986 hospital discharge summary indicates 
that a chest x-ray was normal.  An August 1987 discharge 
summary indicated the veteran's lungs were clear.  January 
1993 VAOPT records showed the veteran had moderate congestion 
in his head and chest.  

A May 1994 radiology report showed clearing of the right 
upper lung field with slight increasing patchiness in the 
lateral portion of the left lung apex.  The radiologist ruled 
out pulmonary tuberculosis and indicated there was evidence 
of chronic obstructive pulmonary disease (COPD).

December 1996 VAOPT records indicated the veteran had 
moderate congestion in his head and chest.  A July 1997 
Hospital Admission Database assessment indicated the veteran 
"presently has bronchitis."  An October 1997 medical 
certificate reported that he had been coughing for four days, 
with chills and fever the previous night.  The impression was 
"acute bronchitis."  



The VA inpatient and outpatient treatment records since 
service contain numerous references to the veteran's smoking.  
For example, the December 1992 VAOPT records indicate the 
veteran had the flu with harsh breath sounds over his lung 
fields, and was advised to stop smoking.  The August 1994 
hospital discharge summary indicates that he had been smoking 
for the previous 20 years, and had reduced the amount to a 
half a pack per day.  February 1997 VAOPT records noted that 
he had gone back to smoking, had harsh breath sounds over his 
lung fields, and was advised to quit smoking.  July 1998 
inpatient treatment records indicate that he had smoked one 
to two packs of cigarettes per day for over 30 years. 

At the February 2004 VA examination, the veteran's chest was 
clear to auscultation and percussion.  There were lung sounds 
in all fields.  A chest x-ray showed no change since October 
2000.  Both lungs were hyperexpanded, which was suggestive of 
COPD.  The diagnosis was COPD and TB converter with no 
residuals.

The VA examiner noted the veteran's in-service TB converter, 
his 1994 acute bronchitis, and his more than 20 years of 
smoking.  The examiner concluded that the veteran "does not 
have chronic bronchitis," but if he did "it would be least 
likely that it is related to his TB conversion."

In light of the above facts, service connection must be 
denied.  There was no diagnosis of bronchitis in service, 
with the TB converter diagnosed in service demonstrated by x-
ray not to have been active tuberculosis and the cough having 
resolved without additional treatment.  Moreover, the 
bronchitis that occurred after service was acute, rather than 
chronic.  Thus, the veteran did not have chronic bronchitis 
during or after service.  Moreover, the acute bronchitis 
first occurred many years after service.  The VA examiner, 
reviewing this evidence, found that the veteran did not have 
chronic bronchitis and that, even if he did, it was not 
likely related to service, including the TB conversion 
documented at that time.  There is no medical opinion 
suggesting otherwise.

In sum, the veteran did not have bronchitis during service, 
his bronchitis occurred many years after service and was 
acute rather than chronic, and the VA examiner concluded 
after examination and review of the medical records that any 
bronchitis was not related to the veteran's in-service TB 
conversion or otherwise related to service.  This conclusion 
also was supported by the fact that the veteran was a 
long-time smoker with COPD.  Since, for these reasons, the 
preponderance of the evidence is against the veteran's claim 
for service connection for bronchitis, the benefit-of-the-
doubt doctrine does not apply, and his claim must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2003); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


Entitlement to Service Connection for Depression with Anxiety

A July 1969 memorandum from the Commanding Officer of the 
U.S. Naval Disciplinary Command recommended a General 
Discharge for the veteran, based on a character disorder 
outlined in an attached neuropsychiatric evaluation.  The 
April 1969 neuropsychiatric evaluation described the veteran 
as a young man of average intelligence with no evidence of 
psychosis or neurosis.  The evaluation noted that, prior to 
service, he had a great deal of difficulty with his father 
and stepfather, including being beaten by his stepfather.  
The evaluation also noted that the veteran had a great deal 
of difficulty dealing with authorities and it made him 
nervous to take orders.  There are no other psychological or 
psychiatric problems referred to in the service personnel 
records or SMRs.  The veteran's DD Form 214 reflects that he 
was discharged in July 1969 under honorable conditions.

The earliest post-service medical record relating to 
psychiatric problems of any kind is the August 1986 hospital 
summary concerning the veteran's inpatient admission due to 
excessive alcohol consumption caused by the death of his best 
friend in a motor vehicle accident.  The first diagnosis of 
depression, specifically, is in a more recent April 1994 
hospital discharge summary, which diagnosed the veteran with 
chronic major depression.

There are numerous VA inpatient and outpatient records 
reflecting the veteran's depression and other psychiatric 
issues, including an April 1997 record noting multiple 
admissions for depression and anxiety.  The April 1997 
discharge summary notes that the veteran improved rapidly at 
that time, but the VAOPT records reflect subsequent 
psychiatric-related admissions as well.  

At the February 2004 VA examination, the examiner noted the 
veteran's extensive psychiatric history.  According to the 
veteran, the time period of his 1979 divorce was the first 
time that he noticed being significantly depressed.  The 
mental status examination reflected that the veteran reported 
feeling depressed most of the time with sadness, impaired 
appetite, withdrawal, insomnia, and other symptoms.  
In his conclusion as to the etiology of the veteran's 
depression, the examiner stated:  "[R]egarding depression, 
the veteran dates this to about 1979 when struggling with 
divorce issues."

Based on the above, service connection for depression with 
anxiety must be denied.  Although the veteran does indeed 
have this disorder, there is no record of it in service, as 
the only psychiatric disorder diagnosed during service was 
passive-aggressive personality.  Personality disorders 
generally cannot be service connected as a matter of law.  
38 C.F.R. §§ 3.303(c), 4.127.  Moreover, the depression did 
not manifest until many years after service, and, as the VA 
examiner noted, the veteran himself indicated that he did not 
experience depression until his 1979 divorce.  Thus, the 
medical evidence, as well as the veteran's own statements, 
indicate that his depression with anxiety is not related to 
service - but, rather, to unfortunate events after service 
such as his 1979 divorce.

As the preponderance of the evidence is against the veteran's 
claim for service connection for depression with anxiety, 
the benefit-of-the-doubt doctrine does not apply, and this 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2003); Alemany v. Brown, 9 Vet. App. at 
519-20.




Entitlement to Service Connection for PTSD

In addition to the requirements generally applicable to 
service connection claims discussed above, service connection 
for PTSD, in particular, requires medical evidence 
establishing a diagnosis in accordance with 38 C.F.R. § 
4.125(a) (2003) (the diagnosis must conform to DSM-IV and be 
supported by findings on examination), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f) (2003); see also Cohen v. 
Brown, 10 Vet. App. 128, 137-138 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a diagnosis 
of PTSD - will vary depending upon whether the veteran 
engaged in "combat with the enemy," as established by 
recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The 
evidentiary requirements for showing the stressor's 
occurrence are relaxed if VA determines that the veteran 
engaged in combat with the enemy and his alleged stressors 
are combat-related, see 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2003); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  

In the present case, although the veteran reported visions of 
Vietnam and flashbacks from the war in the March 1996 VAOPT 
records and August 1999 inpatient records, his later 
statements, including those at the February 2004 VA 
examination, and his service personnel records, indicate that 
he did not engage in combat with the enemy and, indeed, was 
never in Vietnam.  In these circumstances, his lay testimony, 
in and of itself, is not sufficient to establish the 
occurrence of the alleged stressors.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki, 6 Vet. App. at 98.

In Cohen, the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(the Court) held that the unequivocal diagnosis of that 
veteran's PTSD meant that the asserted stressors were as a 
general matter presumed to be sufficient to cause PTSD in the 
veteran.  Cohen, 10 Vet. App. at 144.  Even in these 
situations, however, credible evidence that the claimed in-
service stressor actually occurred is still required.  38 
C.F.R. § 3.304(f) (2003).  And credible supporting evidence 
of the actual occurrence of an in-service stressor cannot 
consist solely of after-the-fact medical nexus evidence.  
See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
Corroboration does not require, however, "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).

In addition, 38 C.F.R. § 3.304(f) was amended on March 7, 
2002, and these amendments addressed, among other things, 
veterans who sustained a personal assault during service.  
See PTS Claims Based on Personal Assault, 67 Fed. Reg. 
10,330, 10,332 (Mar. 7, 2002) (codified as amended at 38 
C.F.R. § 3.304(f) (2003)).  Specifically, 38 C.F.R. § 
3.304(f) (2003) now provides, in pertinent part, that, 
if PTSD is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate his account of the stressor incident.  
Moreover, the regulation provides that evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may constitute credible evidence of the 
stressor and such evidence includes, but is not limited to, a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  The regulation specifically provides that 
VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than his service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) 
(2003).

The RO complied with this regulation when it explained to the 
veteran in its January 2002 VCAA letter that, regarding his 
PTSD claim, he should submit any evidence that could show the 
incidents reported actually occurred.  The RO also told him 
that if he could provide specific details of any assault on 
his person, he should do so, including specifying the dates, 
locations, and persons involved in the alleged incidents, and 
submitting any supporting documentation.  Thus, the RO 
complied with the amended version of 38 C.F.R. § 3.304(f).

In his March 2001 statements in response to the PTSD 
questionnaire and at the February 2004 VA examination, the 
veteran claimed that he was subject to constant verbal abuse 
and beatings from a Sergeant between March and May 1968, and 
that between March and July 1969, there was near constant 
racial tension, including physical attacks at the U.S. Naval 
Disciplinary Barracks in Portsmouth, New Hampshire.  The 
attacks by the Sergeant included throwing a bayonet at the 
veteran, lacerating his forehead (also discussed as a 
separate claim for lacerated forehead).

At the February 2004 VA examination, the examiner noted the 
veteran's previous diagnosis of PTSD.  He also noted the 
divorce of the veteran's parents when he was 10 years old and 
his mistreatment at the hands of his stepfather.  The veteran 
also stated at the examination that a neighbor attempted to 
sexually abuse him when he was 6 years old.  He also repeated 
the above descriptions of his claimed in-service stressors.  
In addition, he noted that people verbally mistreated him 
after service, which he found stressful.

The mental status examination recorded some symptoms of PTSD, 
such as 
re-experiencing trauma in the form of nightmares and 
intrusive thoughts of past trauma, particularly when seeing 
television violence and military movies.  In his assessment, 
the examiner stated that the reported in-service assaults by 
the Sergeant and the racially motivated attacks would meet 
the DSM-IV stressor criteria for PTSD, even though the 
veteran did not claim to have been attacked as a result of 
the latter incidents.  The examiner also noted other, post-
service incidents that would meet the DSM-IV criteria, such 
as the death of a friend who was shot and died in the 
veteran's arms, and a neighbor who was stabbed and died on 
the veteran's porch.  PTSD was diagnosed.



In his conclusion, the examiner reiterated that, should the 
veteran's military stressors be verified, his described 
military stressors would meet the stressor criterion for 
PTSD.  The examiner added, "[S]hould those stressors be 
verified, it is at least as likely as not that [the 
veteran's] military traumatic experiences exacerbated the 
preexisting PTSD issues related to his childhood abuse."

Unfortunately for the veteran, however, there is no evidence 
in the service personnel records or the SMRs corroborating 
any aspect of either of the alleged stressors.  In addition, 
the August 2002 deferred rating decision reflects that the RO 
attempted to obtain records from an alternative source, i.e., 
from the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR), but was informed by a medical records 
specialist that the information provided by the veteran was 
not capable of confirmation by USASCRUR.  So the claimed 
incidents are either unverified or unverifiable.

Thus, although the RO attempted to verify both noncombat 
stressors to the extent that such verification was possible, 
there is no evidence confirming either of the two alleged 
stressors.  And in these circumstances, the preponderance of 
the evidence is against the veteran's claim for service 
connection for PTSD, the benefit-of-the-doubt doctrine does 
not apply, and his claim must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); Alemany v. 
Brown, 9 Vet. App. at 519-20.


Entitlement to Service Connection for a Laceration on the 
Forehead

The SMRs do not contain any reference to a laceration of the 
forehead or any incident from which such a laceration could 
have occurred.  An April 1997 VAOPT hospital discharge 
summary reflects that the veteran was brought to the 
emergency room after someone struck him in the head.  A 
physical examination revealed dry blood and a 2-cm. 
laceration on his forehead.  A July 1997 Patient Care 
Treatment Plan noted an old scar on the forehead.

At the February 2004 VA examination, the examiner noted the 
veteran's statement that during service a drill instructor 
threw a bayonet that hit him in the forehead, requiring 
stitches.  The examiner noted that there were no medical 
records confirming this, nor any statements corroborating the 
veteran's account of this incident.  The examiner stated that 
the laceration was healed and non-tender, and therefore it 
was not likely that it was aggravated beyond the normal 
course of healing.  He added that it would be pure 
speculation for him to state whether it did or did not happen 
in the military, because of the absence of documentation.

In light of the above evidence, service connection for a 
laceration on the forehead must be denied.  There is no 
evidence of any laceration to the forehead during service, 
and the April 1997 VAOPT record shows a far more recent 
incident causing the laceration that is currently visible.  
Thus, there is no evidence linking the current scar to 
military service, and the preponderance of the evidence 
indicates that the scar was caused by a more recent incident, 
which occurred many years after service.  As the 
preponderance of the evidence is against the veteran's claim 
for service connection for a laceration on the his forehead, 
the benefit-of-the-doubt doctrine does not apply, and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2003); Alemany v. Brown, 9 Vet. App. at 
519-20.

ORDER

The claim for service connection for bronchitis is denied.

The claim for service connection for depression with anxiety 
is denied.

The claim for service connection for PTSD is denied.

The claim for service connection for a laceration on the 
forehead is denied.

	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



